Citation Nr: 1446437	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  08-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and hiatal hernia, to include as secondary to complex regional pain syndrome (CRPS) of the right lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from October 2004 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Board remanded the case in March 2010 for further development.

In a May 2012 decision, the Board, in pertinent part, denied the Veteran's claim for service connection for a gastrointestinal disorder, to include GERD and hiatal hernia, to include as secondary to CRPS of the right lower extremity.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a March 2014 Memorandum decision, the Court vacated and remanded that part of the May 2012 decision of the Board that denied service connection for a gastrointestinal disorder, to include GERD and hiatal hernia, to include as secondary to CRPS of the right lower extremity, for further development and readjudication consistent with the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court found that the VA examinations relied on by the Board in its May 2012 decision were inadequate and that the Board must obtain a new medical opinion that addresses all the Veteran's current gastrointestinal disorders and their symptoms and evaluates whether his conditions are caused by or related to service, or a service connected disability, to include medication used for treatment.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to identify all current gastrointestinal disorders and their symptoms.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must identify all current gastrointestinal disorders and symptoms, to include GERD and hiatal hernia, and opine as to whether any diagnosed condition and/or symptom is at least as likely as not related to service or a service connected disability, to include use of medication for treatment of such.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



